Title: To James Madison from Christopher Ellery, 19 December 1807
From: Ellery, Christopher
To: Madison, James



Sir,
Providence Decr. 19th 1807

Charles Collins jun. Esqr, Collector of the Customs for the Port of Bristol in this State calls upon me, on his way to the Seat of Government, to take a letter of introduction to the Secretary of State, with whom, while at Washington, he hopes to have the honor of conversing on subjects of a public nature.  He desires to enjoy the advantages of perfect confidence in his political sentiments on the part of those near the President who may have the goodness to communicate to, or receive facts from, him, relative to the present and future state of affairs.  Of these, as they respect Rhode-Island, he is well informed.  Mr. Collins can command the introduction of our Members of Congress, but, it seems, he entertains, from some cause or other, the opinion that a line from myself will insure him, to the full as favorable a reception as he could hope for from any recommendation of those gentlemen.  Such being the case I cannot but bestow the letter, though to flatter myself with the thought of standing high in your esteem is above, very far, what my vanity soars to,  however, Mr. Collins is one of the very few influential characters in Rhode Island who appears to act from principle,  he continues firm and erect while hundreds totter,  in short he may be viewed as the representative of the real friends of the present administration of the general government in this quarter of the union and notwithstanding that his representations of things may differ most materially from those of others, pretending to be republicans and friends to the administration and their Country, who may be at Washington from this little state, still that difference ought not to take from his credit, for he is genuine in his creed and does not suffer himself to be driven from his democratic course by the gates of quidism or federalism.
Both Mr. Collins and myself will be truly sensible of your goodness and grateful for the condescension, if you should receive him as a warm friend of the administration, and particularly as entertaining the most elevated sentiments of that member of it whom I have now the honor to address, whose most humble and obedient servant, with the highest respect and admiration, I am, most sincerely

Christ. Ellery

